Name: Council Regulation (EEC) No 833/92 of 30 March 1992 amending Regulation (EEC) No 1442/88 on the granting for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas and repealing Regulation (EEC) No 2239/86 on a specific common measure to improve wine- growing structures in Portugal
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 88/16 Official Journal of the European Communities 3. 4. 92 COUNCIL REGULATION (EEC) No 833/92 of 30 March 1992 amending Regulation (EEC) No 1442/88 on the granting for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas and repealing Regulation (EEC) No 2239/86 on a specific common measure to improve wine-growing structures in Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in particular 43 thereof, replace the restructuring arrangements laid down by Regulation (EEC) No 2239/86 ; Whereas Regulation (EEC) No 1442/88 should therefore be amended and Regulation (EEC) No 2239/86 should be repealed ; whereas the latter Regulation will continue to apply, however, to undertakings entered into by Portugal under that Regulation,Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 1442/88 (2), does not at present apply in Portugal ; Whereas Regulation (EEC) No 2239/86 (3) provides for measures for the permanent abandonment and restructu ­ ring of wine-growing areas ; Whereas the system of premiums for the permanent abandonment of wine-growing applicable in the other Member States has been transferred to the Guarantee Section of the EAGGF by Regulation (EEC) No 1327/91 (4) and the level of Community funding has been fixed at 100 % ; Article 1 Regulation (EEC) No 1442/88 is hereby amended as follows : 1 . The following paragraph shall be added to Article 2 : '5 . As regards Portugal, the premiums and amounts per hectare applicable shall be the following : (a) for areas of not less than 10 ares but not more than 25 ares cultivated with wine-grape varieties and constituting the entire wine-growing area of the holding concerned : ECU 2 500 ; (b) for areas of more than 25 ares cultivated with wine-grape varieties :  ECU 1 000 if the average yield per hectare is not more than 20 hi,  ECU 1 600 if the average yield per hectare is more than 20 hi but not more than 25 hi,  ECU 2 200 if the average :ield per hectare is more than 25 hi but nor more than 30 hi,  ECU 2 800 if the average yield per hectdare is more than 30 hi but not more than 50 hi,  ECU 3 500 if the average yield per hectare is more than 50 hi but nor more than 90 hi,  ECU 5 000 if the average yield per hectare is more than 90 hi but not more than 130 hi,  ECU 6 200 if the average yield per hectare is more than 1 30 hi but not more than 1 60 hi,  ECU 6 500 if the average yield per hectare is more than 1 60 hi ; Whereas, in accordance with the Act of Accession of Spain and Portugal, the provision concerning the common organization of the market in wine apply in Portugal from the second stage of transition ; whereas the general permanent abandonment arrangements should also be made applicable in that Member State and the amounts of the premiums currently applicable should be retained in order to take account of the specific structural situation ; Whereas on 7 August 1991 , the Commission approved the operational programme for the restructuring of wine ­ growing areas submitted by Portugal and intended to (') OJ No C 39, 17. 2. 1992. (2) OJ No L 132, 28 . 5. 1988, p. 3 . Regulation amended by Regu ­ lation (EEC) No 1327/90 (OJ No L 132, 23. 5. 1990, p. 23). (3) OJ No L 196, 18 . 7. 1986, p. 1 . Regulation amended by Regu ­ lation (EEC) No 3208/88 (OJ No L 286, 20. 10 . 1988, p . 5). (4) OJ No L 132, 23. 5. 1990, p. 23. 3 . 4. 92 Official Journal of the European Communities No L 88/17 (c) for areas cultivated with varieties classified in the administrative concerned either as table grapes or as both table and wine grapes.  ECU 5 500 in the case of varieties trained by the pergola method,  ECU 3 500 in the case of varieties trained by a method other than the pergola method. The amounts specified in points (b) and (c) of the first subparagraph shall be increased by ECU 300 per hectare if the areas concerned constitute the entire wine-growing area cultivated by the applicant.' 2. The following shall be added to Article 7 (1 ) : 'Portugal shall have authority to reduce the amounts provided for in Article 2 (5) if the applicant for a permanent abandonment premium is a member of a wine cooperative or other association of wine-growers. In such case, the premium shall be reduced by not more than 7 % and the sum corresponding to this reduction shall be paid to the cooperative or associa ­ tion in question.* 3 . In Article 20, the following indent shall be added : '  the application of this Regulation in Portugal.' 4. Article 22 shall be deleted. Article 2 Regulation (EEC) No 2239/86 is hereby repealed. However, the provision of this Regulation shall continue to apply to the undertakings entered into by Portugal before the entry into force of this Regulation under the permanent abandonment arrangements for wine growing and before 7 August 1991 under the restructuring arran ­ gements for wine-growing areas. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1992. For the Council The President Arlindo MARQUES CUNHA